I114th CONGRESS2d SessionH. R. 5765IN THE HOUSE OF REPRESENTATIVESJuly 13, 2016Mrs. Dingell (for herself, Mrs. Miller of Michigan, and Mr. LaHood) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo amend and reauthorize the Great Lakes Fish and Wildlife Restoration Act of 1990. 
1.Short title; references 
(a)Short titleThis Act may be cited as the Great Lakes Fish and Wildlife Restoration Act of 2016. (b)ReferencesExcept as otherwise expressly provided, wherever in this Act an amendment is expressed in terms of an amendment to a section or other provision, the reference shall be considered to be made to a section or other provision of the Great Lakes Fish and Wildlife Restoration Act of 1990 (16 U.S.C. 941 et seq.). 
2.Amendments to the Great Lakes Fish and Wildlife Restoration Act of 1990 
(a)FindingsThe Act is amended by striking section 1002 and inserting the following:  1002.FindingsCongress finds that— 
(1)the Great Lakes have fish and wildlife communities that are structurally and functionally changing; (2)successful fish and wildlife management focuses on the lakes as ecosystems, and effective management requires the coordination and integration of efforts of many partners; 
(3)it is in the national interest to undertake activities in the Great Lakes Basin that support sustainable fish and wildlife resources of common concern provided under the Great Lakes Restoration Initiative Action Plan based on the recommendations of the Great Lakes Regional Collaboration authorized under Executive Order 13340 (69 Fed. Reg. 29043; relating to the Great Lakes Interagency Task Force); (4)additional actions and better coordination are needed to protect and effectively manage the fish and wildlife resources, and the habitats on which the resources depend, in the Great Lakes Basin; 
(5)as of the date of enactment of this Act, actions are not funded that are considered essential to meet the goals and objectives in managing the fish and wildlife resources, and the habitats on which the resources depend, in the Great Lakes Basin; and  (6)this Act allows Federal agencies, States, and Indian tribes to work in an effective partnership by providing the funding for restoration work.. 
(b)Identification, review, and implementation of proposals and regional projects 
(1)Requirements for proposals and regional projectsSection 1005(b)(2)(B) (16 U.S.C. 941c(b)(2)(B)) is amended— (A)in clause (v), by striking and at the end; 
(B)in clause (vi), by striking the period at the end and inserting a semicolon; and (C)by adding at the end the following: 
 
(vii)the strategic action plan of the Great Lakes Restoration Initiative; and (viii)each applicable State wildlife action plan.. 
(2)Review of proposalsSection 1005(c)(2)(C) (16 U.S.C. 941c(c)(2)(C)) is amended by striking Great Lakes Coordinator of the. (3)Cost sharingSection 1005(e) (16 U.S.C. 941c(e)) is amended— 
(A)in paragraph (1)— (i)by striking Except as provided in paragraphs (2) and (4), not less than 25 percent of the cost of implementing a proposal and inserting the following: 
 
(A)Non-Federal shareExcept as provided in paragraphs (3) and (5) and subject to paragraph (2), not less than 25 percent of the cost of implementing a proposal or regional project; and (ii)by adding at the end the following: 
 
(B)Time period for providing matchThe non-Federal share of the cost of implementing a proposal or regional project required under subparagraph (A) may be provided at any time during the 2-year period preceding January 1 of the year in which the Director receives the application for the proposal or regional project.; (B)by redesignating paragraphs (2) through (4) as paragraphs (3) through (5), respectively; and 
(C)by inserting before paragraph (3) (as so redesignated) the following:  (2)Authorized sources of non-Federal share (A)In generalThe Director may determine the non-Federal share under paragraph (1) by taking into account— 
(i)the appraised value of land or a conservation easement as described in subparagraph (B); or (ii)as described in subparagraph (C), the costs associated with— 
(I)land acquisition or securing a conservation easement; and (II)restoration or enhancement of that land or conservation easement. 
(B)Appraisal of land or conservation easement 
(i)In generalThe value of land or a conservation easement may be used to satisfy the non-Federal share of the cost of implementing a proposal or regional project required under paragraph (1)(A) if the Director determines that the land or conservation easement— (I)meets the requirements of subsection (b)(2); 
(II)is acquired before the end of the grant period of the proposal or regional project; (III)is held in perpetuity for the conservation purposes of the programs of the United States Fish and Wildlife Service related to the Great Lakes Basin, as described in section 1006, by an accredited land trust or conservancy or a Federal, State, or tribal agency; 
(IV)is connected either physically or through a conservation planning process to the proposal or regional project; and (V)is appraised in accordance with clause (ii). 
(ii)AppraisalWith respect to the appraisal of land or a conservation easement described in clause (i)— (I)the appraisal valuation date shall be not later than 1 year after the price of the land or conservation easement was set under a contract; and 
(II)the appraisal shall— (aa)conform to the Uniform Standards of Professional Appraisal Practice (USPAP); and 
(bb)be completed by a Federal- or State-certified appraiser. (C)Costs of land acquisition or securing conservation easement (i)In generalAll costs associated with land acquisition or securing a conservation easement and restoration or enhancement of that land or conservation easement may be used to satisfy the non-Federal share of the cost of implementing a proposal or regional project required under paragraph (1)(A) if the activities and expenses associated with the land acquisition or securing the conservation easement and restoration or enhancement of that land or conservation easement meet the requirements of subparagraph (B)(i). 
(ii)InclusionThe costs referred to in clause (i) may include cash, in-kind contributions, and indirect costs. (iii)ExclusionThe costs referred to in clause (i) may not be costs associated with mitigation or litigation (other than costs associated with the Natural Resource Damage Assessment program).. 
(c)Establishment of officesSection 1007 (16 U.S.C. 941e) is amended— (1)in subsection (b)— 
(A)in the subsection heading, by striking Fishery Resources and inserting Fish and Wildlife Conservation; and (B)by striking Fishery Resources each place it appears and inserting Fish and Wildlife Conservation; 
(2)in subsection (c)— (A)in the subsection heading, by striking Fishery Resources and inserting Fish and Wildlife Conservation; and 
(B)by striking Fishery Resources each place it appears and inserting Fish and Wildlife Conservation; (3)by striking subsection (a); and 
(4)by redesignating subsections (b) and (c) as subsections (a) and (b), respectively. (d)ReportsSection 1008 (16 U.S.C. 941f) is amended— 
(1)in subsection (a), in the matter preceding paragraph (1), by striking 2011 and inserting 2021; (2)in subsection (b)— 
(A)in the matter preceding paragraph (1), by striking 2007 through 2012 and inserting 2016 through 2020; and (B)in paragraph (5), by inserting the Great Lakes Restoration Initiative Action Plan based on after in support of; and 
(3)by striking subsection (c) and inserting the following:  (c)Continued monitoring and assessment of study findings and recommendationsThe Director— 
(1)shall continue to monitor the status, and the assessment, management, and restoration needs, of the fish and wildlife resources of the Great Lakes Basin; and (2)may reassess and update, as necessary, the findings and recommendations of the Report.. 
(e)Authorization of appropriationsSection 1009 (16 U.S.C. 941g) is amended— (1)in the matter preceding paragraph (1), by striking 2007 through 2012 and inserting 2016 through 2021;  
(2)in paragraph (1)— (A)in the matter preceding subparagraph (A), by striking $14,000,000 and inserting $6,000,000; 
(B)in subparagraph (A), by striking $4,600,000 and inserting $2,000,000; and (C)in subparagraph (B), by striking $700,000 and inserting $300,000; and 
(3)in paragraph (2), by striking the activities of and all that follows through section 1007 and inserting the activities of the Upper Great Lakes Fish and Wildlife Conservation Offices and the Lower Great Lakes Fish and Wildlife Conservation Office under section 1007. (f)Conforming amendmentSection 8 of the Great Lakes Fish and Wildlife Restoration Act of 2006 (16 U.S.C. 941 note; Public Law 109–326) is repealed. 
